DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the remarks and amendments made on 7/29/22. Claim 1 has been amended. Claims 3 and 5 have been canceled. Claims 6-10 are newly added.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa USPA_20100073882_A1 in view of Yoda USPA_20070231552_A1 and Omura WO_2015118858_A1 (see machine English translation).
1.	Regarding Claims 1, 2, and 4, Yoshikawa discloses a thermally conductive sheet containing graphite particles and a resin (paragraph 0056), and further indicates that the amount of the graphite (corresponds to instant Claim 2 limitation) particles having a diameter of 0.5 of less (corresponds to instant Claim 4 limitation) of the sheet thickness is 50% or less by mass in the thermally conductive sheet (paragraphs 0009 - 0012, 0015). Furthermore, Yoshikawa discloses slicing at an angle less than 45 degrees (paragraph 0031). Yoshikawa discloses a process for taking said sheet as the primary sheet and rolling it, press forming (corresponds to instant Claim 1’s pressure application) and shaping it (paragraphs 0025-0030, 0092) thereby forming a laminate (paragraphs 0025-0030). 
2.	However, Yoshikawa does not suggest instant Claim 1’s tensile strength limitation. Although Yoshikawa discloses using thermoplastic resins (paragraph 0064), it does not disclose using fluororesins.
3.	Yoda discloses a multi-layered thermally conductive sheet (Title) comprising a thermoplastic resins (Abstract) and specifically states that using crosslinking agents in said thermally conductive sheet can adjust the tensile strength of the sheet (paragraph 0042).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sheet, of Yoshikawa, by using crosslinking agents to affect a desired tensile strength in said sheet, as disclosed by Yoda. One of ordinary skill in the art would have been motivated to do so based on end-user product specifications of what degree of tensile strength is desired.
5.	Omura discloses forming conductive sheets (Title) using thermoplastic fluororesins such as ethylene-tetrafluoroethylene copolymers (Page 2, Lines 59-64) that are known to be liquid at ordinary temperatures. Furthermore, Omura discloses that said thermoplastic fluororesins have excellent heat resistance and exhibits sufficient adhesiveness even at a high temperature (Page 2, Lines 77-78).
6.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the thermoplastic resins, of Yoshikawa, by trying the use of the thermoplastic fluororesins, of Omura. One of ordinary skill in the art would have been motivated in doing so in order to obtain excellent heat resistance and adhesiveness.
7.	Regarding Claim 6, although the applied art does not disclose this property, it would nevertheless be expected for it to inherently possess due to it teaching and suggesting all of the claimed limitations.
8.	Regarding Claim 7, Yoshikawa in view of Yoda and Omura suggests using carbon fiber material (Yoshikawa: paragraph 0058; Omura: Page 5, Lines 175-178) wherein the solvent can be removed and then the material mixed in with said resin (Yoshikawa: paragraph 0082).
9.	Regarding Claim 8, Yoshikawa in view of Yoda and Omura suggests using a pressure ranging from 0.5 MPa to 1 MPa at 10 seconds to 1 hour (Omura: Page 8, Lines 301-312) and that using this method leads to cost reduction and productivity improvement (Omura: Page 9, Lines 347-348).
10.	Regarding Claim 9, although the applied art of record does not teach this slicing technique, the Examiner respectfully submits that it would be expected for one of ordinary skill in the art to know how to slice using this technique based on end-user specs.
11.	Regarding Claim 10, Yoshikawa in view of Yoda and Omura suggests slicing at a perpendicular angle under pressure (Yoshikawa: paragraph 0133).
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        October 30, 2022